



CONSENT AND AMENDMENT NO. 3 TO AMENDED AND RESTATED SENIOR SECURED REVOLVING
CREDIT FACILITY AGREEMENT


THIS CONSENT AND AMENDMENT NO. 3 TO AMENDED AND RESTATED SENIOR SECURED
REVOLVING CREDIT FACILITY AGREEMENT (this “Consent and Amendment”) is made as of
the [__] day of October, 2016, by and among ERA GROUP INC., a corporation
incorporated under the laws of the State of Delaware (hereinafter called the
“Borrower”), the other Security Parties signatory hereto, SUNTRUST BANK, as
administrative agent (the “Administrative Agent”), and the Lenders signatory
hereto, and provides consent under, amends and is supplemental to the Amended
and Restated Senior Secured Revolving Credit Facility Agreement, dated March 31,
2014 (as amended by that certain Amendment No. 1 to Amended and Restated Senior
Secured Revolving Credit Facility Agreement, dated May 18, 2015 and as further
amended by that certain Consent and Amendment No. 2 to Amended and Restated
Senior Secured Revolving Credit Facility Agreement, dated March 4, 2016, the
“Original Agreement”, and as further amended and supplemented hereby, the
“Agreement”).
W I T N E S S E T H T H A T:


WHEREAS, pursuant to the Original Agreement, the Lenders have agreed to provide
to the Borrower a revolving credit facility in the amount of Three Hundred
Million Dollars ($300,000,000), including Letters of Credit not to exceed Fifty
Million Dollars ($50,000,000) in the aggregate and a Swing Line Facility not to
exceed Twenty Five Million Dollars ($25,000,000), as such facility amount may be
increased as provided therein;
WHEREAS, pursuant to the Amendment, the Lenders have agreed to reduce the
revolving credit facility to the amount of Two Hundred Million Dollars
($200,000,000), including Letters of Credit not to exceed Fifty Million Dollars
($50,000,000) in the aggregate and a Swing Line Facility not to exceed Twenty
Five Million Dollars ($25,000,000), as such facility amount may be increased as
provided therein; and
WHEREAS, the Majority Lenders have agreed to provide the consents under, and the
Majority Lenders and the other parties hereto have agreed to amend, the Original
Agreement as provided herein.
NOW, THEREFORE, in consideration of the premises and such other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged by the parties, it is hereby agreed as follows:
1.Definitions. Unless otherwise defined herein, words and expressions defined in
the Original Agreement have the same meanings when used herein, including in the
recitals hereto.
2.    Representations and Warranties. Each of the Security Parties hereby
reaffirms, as of the date hereof and after giving effect to this Consent and
Amendment, each and every representation and warranty made by it in the Original
Agreement, the Notes, the Security Documents and the other Loan Documents except
for representations and warranties, if any, given as of a specified date, which
shall be true and correct as of such specified date. Additionally, each of the
Security Parties hereby represents and warrants that this Consent and Amendment
has been duly executed and delivered for the benefit of or on behalf of such
Security Party and constitutes a legal, valid and binding obligation of such
Security Party, enforceable against such Security Party in accordance with its
terms, except as the enforceability hereof may be limited by bankruptcy,
insolvency, reorganization, moratorium and other laws affecting creditors’
rights and remedies in general.


29449370

--------------------------------------------------------------------------------




3.    No Defaults. Each of the Security Parties hereby represents and warrants
that, after giving effect to this Consent and Amendment, no Event of Default nor
event which, with the passage of time, giving of notice or both would become an
Event of Default, has occurred or is continuing as of the date hereof.
4.    Performance of Covenants. Each of the Security Parties hereby reaffirms
that, after giving effect to this Consent and Amendment, it has duly performed
and observed the covenants and undertakings set forth in the Agreement, the
Notes and the Security Documents that are required to be performed by it and
each of the Security Parties covenants and undertakes to continue duly to
perform and observe such covenants and undertakings so long as the Agreement, as
the same is amended and supplemented hereby, shall remain in effect.
5.    Consents. On September 27, 2016, Era Helicopters, LLC, a Delaware limited
liability company and a wholly owned Subsidiary of the Borrower (“Era
Helicopters”), entered into that certain Substitution and Amendment to Aircraft
Security Agreement, pursuant to which Era Helicopters exchanged and replaced one
(1) AgustaWestland Philadelphia Corporation, model AW139 Helicopter bearing
manufacturer’s serial number 41277 and United States Registration No. N804CB for
one (1) AgustaWestland Philadelphia Corporation, model AW139 Helicopter bearing
manufacturer’s serial number 41369 and United States Registration No. N553RD
(the “Replacement U.S. Bancorp Helicopter” and, such exchange, the “Exchange”).
In connection with the Exchange, Era Helicopters delivered a mortgage to U.S.
Bank National Association (acting through its division U.S. Bank Equipment
Finance) encumbering the Replacement U.S. Bancorp Helicopter as security for its
obligations under that certain Promissory Note dated as of December 1, 2015
among Era Helicopters and U.S. Bank National Association acting through its
division U.S. Bank Equipment Finance (collectively, the “U.S. Bank Entities”) in
an amount of $5,933,188.04 and all Liens in favor of the U.S. Bank Entities on
the Helicopter bearing manufacturer’s serial number 41277 were released . At the
request of the Borrower, effective as of September 27, 2016, the Majority
Lenders hereby (or as applicable, the Administrative Agent, with the consent of
the Majority Lenders, hereby) (i) consent to the Exchange and the mortgage on
the Replacement U.S. Bancorp Helicopter and (ii) deem satisfied any notice
requirement of Section 10.01(a)(iv)(a) solely as it relates to the Exchange.
6.    Amendments to the Original Agreement. Subject to the terms and conditions
of this Consent and Amendment:
A.    All references to “this Agreement” or “the Agreement” in the Original
Agreement shall refer and shall be deemed to refer to the Original Agreement as
further amended and supplemented by this Amendment.
B.    Section 1.1 (Defined Terms) of the Original Agreement is hereby modified
by amending and restating the definitions of “Change of Control”, “Credit
Facility”, “EBITDA”, “Initial Commitment”, “Interest Coverage Ratio” and “U.S.
Bancorp Helicopters” appearing therein as follows:
“Change of Control” means (a) any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) becomes the beneficial owner (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of more
than fifty percent (50%) of the total voting power of the Borrower or (b) the
Board of Directors of the Borrower ceases to consist of a majority (excluding
vacant seats) of the existing directors, directors elected, appointed or
approved by the existing directors and directors elected, appointed or approved
by such elected, appointed or approved directors.




2



--------------------------------------------------------------------------------




“Credit Facility” means the sums advanced or to be advanced by the Lenders to
the Borrower and the Letters of Credit to be issued by the Letter of Credit
Issuers for the account of the Borrower in the initial maximum principal amount
of Two Hundred Million Dollars ($200,000,000) as may be increased by the
Commitment Increase all pursuant to, and subject to the terms of, this
Agreement.


“EBITDA” means on a consolidated basis for the Borrower and its Subsidiaries,
the aggregate, to be measured for the immediately prior four (4) Fiscal Quarters
preceding such measuring date, of (i) operating income (reflected in financial
statements prepared in accordance with GAAP and that are consistent with past
practices) before deductions for interest, taxes, depreciation, amortization,
impairment charges and all other charges and expenses reducing such operating
income which do not represent a cash item in such period or any future period,
(ii) interest income, (iii) cash distributions from companies owned fifty
percent (50%) or less by the Borrower, (iv) up to Twenty Million Dollars
($20,000,000) of cash proceeds (or to the extent approved by the Administrative
Agent non-cash proceeds) from any sale, transfer or other disposition of assets,
provided, for purposes of calculating the Total Leverage Ratio in the definition
of “Applicable Margin”, the add back pursuant to this subsection (iv) shall not
be limited to Twenty Million Dollars ($20,000,000) and (v) EBITDA (as determined
in accordance with clauses (i) through (iv) above) from acquired companies, if
any, for the immediately prior four (4) Fiscal Quarters preceding such measuring
date based on audited and interim financial statements for such acquired
companies.


“Initial Commitment” means Two Hundred Million Dollars ($200,000,000).


“Interest Coverage Ratio” means, on a consolidated basis for the Borrower and
its Subsidiaries, on any date of determination, (a) EBITDA minus (I) dividends
and distributions and (II) amounts added back to EBITDA pursuant to clause (iv)
of the definition of EBITDA, divided by (b) interest expense (including interest
attributable to capitalized leases), in each case in accordance with GAAP during
the applicable four (4) Fiscal Quarter period ending on or immediately prior to
such date.


“U.S. Bancorp Helicopters” means (i) one (1) AgustaWestland Philadelphia
Corporation model AW139 Helicopter bearing manufacturer’s serial number 41369
and United States Registration No. N553RD and (ii) one (1) EUROCOPTER model EC
225 LP Helicopter bearing manufacturer’s serial number 2732 and United States
Registration No. N781TC, each owned by Era Helicopters, LLC, a Delaware limited
liability company and a wholly owned Subsidiary of the Borrower (“Era
Helicopters”), which are subject to mortgages granted by Era Helicopters in
favor of U.S. Bancorp Equipment Finance, Inc.


C.    Section 1.1 (Defined Terms) of the Original Agreement is hereby further
amended by adding the following new defined terms in the appropriate
alphabetical order:
“Amendment No. 3 Effective Date” means October [__], 2016.


“Capital Expenditure” means expenditures by the Security Parties for the
acquisition (including the acquisition by capitalized lease) or improvement of
capital assets, as determined in accordance with GAAP, or any other acquisition
of a Person or a business unit of a Person, including without limitation
acquisitions of Helicopters.




3



--------------------------------------------------------------------------------




“Consolidated Cash Balance” means, on any date of determination, the aggregate
amount of Cash and Cash Equivalents of the Security Parties on a consolidated
basis other than, in each case, (i) any cash set aside to pay in the ordinary
course of business amounts of the Security Parties then due and owing to
unaffiliated third parties and for which the Security Parties have issued checks
or have initiated wires or ACH transfers in order to pay (or will issue checks
or initiate wires or ACH transfers in order to pay such amounts within ten (10)
Banking Days), (ii) any cash of the Security Parties constituting purchase price
deposits or other contractual or legal requirements to deposit money held by an
unaffiliated third party (including deposits held in escrow) in the ordinary
course of business, (iii) any cash constituting insurance proceeds or net sale
proceeds received by the Borrower or any of its Subsidiaries in connection with
the sale of any Mortgaged Helicopters not prohibited by this Agreement or an
Event of Loss with respect to any Mortgaged Helicopters that are required to be
used by the Borrower to make payments in accordance with Section 5.3 and are
held by the Administrative Agent or in a Pledged Deposit Account (as defined in
the Security Agreement), (iv) any amounts that are held in Pledged Deposit
Accounts and are not included in (iii) of this definition, (v) any Excluded
Equity Proceeds held in the Excluded Proceeds Account, (vi) any Excluded Asset
Disposition Proceeds held in the Excluded Proceeds Account and (vii) any amounts
held as cash collateral by the Administrative Agent as required pursuant to the
terms of this Agreement.


“Excess Proceeds” means the amount by which the Consolidated Cash Balance
exceeds $40,000,000.


“Excluded Asset Disposition Proceeds” means the cash proceeds received by any
Security Party pursuant to a sale, transfer or other disposition not prohibited
under this Agreement, as such amount is certified to the Administrative Agent by
the chief financial officer of the Borrower within ten (10) Banking Days of
receipt thereof.


“Excluded Equity Proceeds” means cash proceeds from an equity contribution made
to, or for the account of, or otherwise received by, any Security Party, as such
amount is certified to the Administrative Agent by the chief financial officer
of the Borrower within ten (10) Banking Days of receipt thereof.


“Excluded Proceeds Account” means a segregated deposit account or securities
account established and maintained with, and subject to a deposit account
control agreement or securities account control agreement, as applicable, in
favor of the Administrative Agent, in each case in form and substance reasonably
satisfactory to the Administrative Agent, which deposit account or securities
account contains only Excluded Equity Proceeds and/or Excluded Asset Disposition
Proceeds.


“Promissory Notes” mean (i) that certain promissory note dated as of December 1,
2015 among Era Helicopters and U.S. Bank National Association acting through its
division U.S. Bank Equipment Finance in an amount of $5,933,188.04 and (ii) that
certain promissory note dated as of December 20, 2015 among Era Helicopters and
U.S. Bank National Association acting through its division U.S. Bank Equipment
Finance in an amount of $19,035,000.00.


“Senior Secured Debt” means the aggregate principal amount of all Funded Debt
that is secured by Liens on any assets of any Security Party except Liens that
are expressly subordinated to the Liens securing the Obligations on terms
reasonably acceptable to the Administrative Agent.  


4



--------------------------------------------------------------------------------




“Senior Secured Leverage Ratio” means, as of any date of determination, the
ratio of (i) Senior Secured Debt as of such date to (ii) EBITDA for the
applicable four (4) Fiscal Quarter period ending on or immediately prior to such
date.
“Total Leverage Ratio” means, as of any date of determination, the ratio of (i)
Funded Debt as of such date to (ii) EBITDA for the applicable four (4) Fiscal
Quarter period ending on or prior to such date.
D.    Section 1.1 (Defined Terms) of the Original Agreement is hereby further
amended by replacing all references to the phrase “ratio of Funded Debt to
EBITDA” in the body of the definition thereof and “Ratio of Funded Debt to
EBITDA” in the Pricing Grid with “the Total Leverage Ratio”.
E.    Section 1.3 (Accounting Terms) is hereby amended by adding the following
sentence to the end of such Section:
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, for purposes of calculations made pursuant to the terms of this
Agreement or any other Loan Document and compliance with any covenant or
determination of any Event of Default or event which, with the passage of time,
giving of notice or both would become an Event of Default, GAAP will be deemed
to continue to treat leases (whether entered into prior to, on or after December
31, 2015) that would have been classified as operating leases in accordance with
generally accepted accounting principles in the United States of America as in
effect on December 31, 2015 in a manner consistent with the treatment of such
leases under generally accepted accounting principles in the United States of
America as in effect on December 31, 2015, unless such leases are amended or
modified in a manner that would not have qualified for operating lease treatment
after taking into account such amendments and modifications.
F.    Section 4.2 (Further Conditions Precedent) is hereby amended by adding the
following as a new subsection (e):
(e)
The Consolidated Cash Balance shall not exceed $40,000,000 after giving effect
to the proposed Advance or Letter of Credit issuance; provided, however, that
the Security Parties may hold Excess Proceeds if (i) such excess results from
the maintenance by the Security Parties of Cash and Cash Equivalents as
necessary for Capital Expenditures that are reasonably anticipated to occur
within ten (10) Banking Days of the relevant Drawdown Date, (ii) such Capital
Expenditures are not prohibited by the terms of this Agreement and (iii) prior
to such Advance or Letter of Credit issuance, the chief financial officer of the
Borrower delivers a certificate to the Administrative Agent certifying that such
Excess Proceeds result from the maintenance by the Security Parties of Cash and
Cash Equivalents for Capital Expenditures that are reasonably anticipated to
occur within ten (10) Banking Days of the relevant Drawdown Date.

G.    Section 5.3 (Mandatory Prepayments) is hereby amended by adding the
following as a new subsection (c):
(c)
If, as of any Banking Day, the Security Parties have Excess Proceeds as of the
close of business on such Banking Day, the Borrower shall within three (3)
Banking Days prepay (to the extent the Security Parties shall then have any
Excess Proceeds) any then-



5



--------------------------------------------------------------------------------




outstanding Revolving Credit Advances or Swingline Advances, in an aggregate
principal amount equal to the amount of such Excess Proceeds as of such date of
prepayment; provided, however, that no such prepayment shall be required in
connection with the existence of any such Excess Proceeds if (i) such Excess
Proceeds have resulted from the maintenance by the Security Parties of Cash and
Cash Equivalents as necessary for Capital Expenditures that are reasonably
anticipated to occur within ten (10) Banking Days of such Banking Day, (ii) such
Capital Expenditures are not prohibited by the terms of this Agreement and (iii)
the chief financial officer of the Borrower delivers a certificate to the
Administrative Agent on or prior to the date a prepayment would otherwise be
required hereunder certifying that such Excess Proceeds result from the
maintenance by the Security Parties of Cash and Cash Equivalents for Capital
Expenditures that are reasonably anticipated to occur within ten (10) Banking
Days of the relevant Banking Day.
H.    Section 10.1 (Covenants) of the Original Agreement is hereby modified by
amending and restating subsections (a) (xvi) (Interest Coverage Ratio),
(a)(xvii) (Funded Debt/EBITDA), (a)(xx) (Fair Market Value of Mortgaged
Helicopters/Funded Debt), (a)(xxv) (Appraisals) and (a)(xxvi)(B)(VI) (Helicopter
De-Registration Event) in their entirety with the following :
1.
Interest Coverage Ratio. Maintain, on a consolidated basis, as of the last day
of each Fiscal Quarter, an Interest Coverage Ratio of not less than (a) for each
Fiscal Quarter ending during the period from September 30, 2016 to, but
excluding December 31, 2017, 1.75 to 1.00 and (b) for each Fiscal Quarter ending
on or after December 31, 2017, 1.50 to 1.00;

i.
Senior Secured Leverage Ratio. Maintain, as of the last day of each Fiscal
Quarter, a Senior Secured Leverage Ratio of not greater than (a) for each Fiscal
Quarter ending during the period from September 30, 2016 through March 31, 2017,
3.00 to 1.00, (b) for the Fiscal Quarter ending June 30, 2017, 3.25 to 1.00 and
(c) for each Fiscal Quarter ending after June 30, 2017, 3.50 to 1.00.

(xx)
Fair Market Value of Mortgaged Helicopters/Committed Amount. Ensure that the
ratio of (A) the sum of (i) the aggregate Fair Market Value of all Mortgaged
Helicopters and (ii) the aggregate value of the Security Parties’ Accounts
Receivable and Inventory that are subject to Liens in favor of the
Administrative Agent securing the Obligations, but no other Liens (each as
determined on a consolidated basis in accordance with GAAP) to (B) Committed
Amount, shall at all times equal or exceed two hundred percent (200%);

(xxv)
Appraisals. The Borrower, at its expense, shall deliver an annual appraisal
report in respect of all Helicopters, at the request of the Administrative Agent
or any Lender, with such appraisal to be prepared by Ascend Flightglobal
Consultancy or any other appraiser satisfactory to the Majority Lenders and
indicating the Fair Market Value of each Helicopter; provided that, the
Administrative Agent, in its sole discretion, may request up to one (1)
additional appraisal report between required annual appraisals; provided,
further, that with every appraisal, Borrower shall provide to the Administrative
Agent updated information on all Helicopters including the type of information
set forth on Schedule B-1 hereof. If a Mortgaged Helicopter becomes Collateral
during the year for which an appraisal has already been provided, the Fair
Market Value of such Mortgaged Helicopter shall be deemed to be the purchase
price of such Mortgaged Helicopter (as evidenced by the applicable invoice or
purchase agreement);



6



--------------------------------------------------------------------------------




(xxvi)(B)(VI)
After the De-Registration Event, the ratio of (A) the sum of (i) the aggregate
Fair Market Value of all Mortgaged Helicopters and (ii) the aggregate value of
the Security Parties’ Accounts Receivable and Inventory that are subject to
Liens in favor of the Administrative Agent securing the Obligations, but no
other Liens (each as determined on a consolidated basis in accordance with GAAP)
to (B) Committed Amount shall at all times equal or exceed two hundred percent
(200%);

I.    Section 10.1 (Covenants) of the Original Agreement is hereby modified by
(I) deleting the word “and” at the end of subsection (b)(xi)(G) and (II)
amending and restating (b)(xi)(E), (b)(xi)(F), (b)(xi)(H) and (b)(xvi) in their
entirety, and adding new subsection (b)(xi)(I), with the following:
(xi)(E) issuance by the Borrower of unsecured Indebtedness that has a final
maturity date after the Termination Date; provided that, immediately after
giving effect to the incurrence of such Indebtedness and the use of the proceeds
thereof on a pro forma basis, the Total Leverage Ratio shall not exceed 5.00 to
1.00;
(xi)(F) Indebtedness incurred in connection with an acquisition permitted
hereunder; provided that, immediately after giving effect to the incurrence of
such Indebtedness and the use of the proceeds thereof on a pro forma basis, the
Total Leverage Ratio shall not exceed 5.00 to 1.00;
(xi)(H) all other Indebtedness provided the incurrence of such Indebtedness does
not breach any of the covenants in Section 10.1; provided that, immediately
after giving effect to the incurrence of such Indebtedness and the use of the
proceeds thereof on a pro forma basis, the Total Leverage Ratio shall not exceed
5.00 to 1.00; and
(xi)(I)
Indebtedness incurred under the Promissory Notes and any refinancing,
replacement, renewal or refunding thereof; provided that, any such refinancing,
replacement, renewal or refunding shall not (i) increase the outstanding
principal amount of such Indebtedness, (ii) have a maturity date prior to such
Indebtedness or amortization greater than such Indebtedness, (iii) have obligors
except Security Parties that were obligors for such Indebtedness and (iv) have
affirmative, negative or financial covenants that are more restrictive than any
such covenant in the Promissory Notes;  

(xvi)
Limitations on Acquisitions. Acquire capital stock or other equity interests in
other companies; provided, however, that an acquisition shall be permitted if
the Borrower is in compliance with the Financial Covenants and the Total
Leverage Ratio does not exceed 5.00 to 1.00, in each case immediately after
giving effect to such acquisition and all other transactions related thereto on
a pro forma basis. If an acquisition results in a Subsidiary of the Borrower
owning Helicopters that are subject to mortgages in favor of certain lenders
(other than the Lenders), the value of which exceeds 30% of the net book value
(determined in accordance with GAAP) of all Helicopters owned by the Borrower
and its Subsidiaries (including those acquired in such acquisition), then within
one (1) year after the acquisition is effected, the Borrower shall secure
releases of such mortgages such that the value of Helicopters that are owned by
the Borrower and its Subsidiaries and are subject to mortgages in favor of
certain lenders (other than the Lenders) shall not exceed 30% of the net book
value (determined in accordance with GAAP) of all of Helicopters owned by the
Borrower and its Subsidiaries; and



7



--------------------------------------------------------------------------------




G.    Schedule A to the Original Agreement is hereby modified by amending and
restating such schedule with Schedule A hereto.
7.    Conditions Precedent. The effectiveness of this Consent and Amendment is
expressly subject to the satisfaction of the following conditions precedent:
a.    Execution and Delivery. The Administrative Agent, the Majority Lenders
(including each Lender whose Commitment is being reduced) and the Security
Parties shall have executed and delivered this Consent and Amendment to the
Administrative Agent;
b.    Events of Default. The Administrative Agent shall be satisfied that, after
giving effect to this Consent and Amendment, no Event of Default or event which,
with the passage of time, giving of notice or both would become an Event of
Default has occurred and is continuing; and
c.    Representations and Warranties. After giving effect to this Consent and
Amendment, the representations and warranties of the Security Parties contained
in the Agreement, this Consent and Amendment, the Security Documents and the
other Loan Documents shall be true on and as of the date of this Consent and
Amendment (except for representations and warranties (if any) given as of a
specified date, which representations and warranties shall have been true on and
as of such specified date).
d.    Payment of Fees.    The Administrative Agent shall have received all fees
as the Borrower has previously agreed to pay on or prior to the Amendment No. 3
Effective Date in connection with this Consent and Amendment.
e.    Repayment of Advances.    In the event the sum of Advances and Letter of
Credit Outstandings exceed $200,000,000, all Advances shall have been reduced so
that the sum of Advances and Letter of Credit Outstandings, in the aggregate,
are equal to or less than $200,000,000.
f.    Secretary’s Certificate.    The Administrative Agent shall have received,
certificates, executed by the secretary or assistant secretary of each Security
Party on behalf of such Security Party, certifying, among other things, (A) that
attached to such certificate are (1) true and complete copies of the certificate
or articles of incorporation or certificate or articles of formation, as
applicable, and bylaws or operating agreement, as applicable, of such Security
Party then in full force and effect, (2) true and complete copies of the
resolutions then in full force and effect adopted by the board of directors of
such Security Party authorizing and ratifying the execution, delivery and
performance by such Security Party of this Consent and Amendment, (3) a
certificate of good standing from the secretary of state of the state under
whose laws such Security Party was incorporated, (B) the name(s) of the
responsible persons of such Security Party authorized to execute this Amendment
on behalf of such Security Party, together with incumbency samples of the true
signatures of such responsible persons, and (C) that Administrative Agent and
the Lenders may conclusively rely on such certificate.
8.    Expenses. The Borrower shall pay promptly to the Administrative Agent all
reasonable and documented costs and expenses (including the reasonable and
documented legal fees and expenses of King & Spalding and one aircraft counsel)
of the Administrative Agent for the preparation and/or execution of this Consent
and Amendment and any documents prepared and/or executed in connection herewith.
9.    No Other Amendment; Loan Document. Except as expressly consented to under
and amended and supplemented by this Consent and Amendment, all other terms and
conditions of the Original Agreement shall remain in full force and effect and
the Original Agreement shall be read and construed as


8



--------------------------------------------------------------------------------




if the terms of this Consent and Amendment were included therein by way of
addition or substitution, as the case may be. The execution, delivery and
effectiveness of this Consent and Amendment shall not, except as expressly
provided herein (including, for the avoidance of doubt, in such exception any
event or occurrence that has been expressly consented to by the Majority Lenders
hereunder or any requirement expressly deemed satisfied hereby by the Majority
Lenders), operate as a waiver of any right, power or remedy of the Lenders under
the Original Agreement, nor constitute a waiver of any provision of the Original
Agreement. This Consent and Amendment shall constitute a Loan Document for all
purposes of the Agreement.
10.    Other Documents. Upon the effectiveness of this Consent and Amendment,
each of the Security Parties and the Creditors hereby consents and agrees that
all references in the Security Documents to the “Credit Agreement” shall refer
and shall be deemed to refer to the Original Agreement as amended and
supplemented by this Amendment. By the execution and delivery of this Consent
and Amendment, each Security Party hereby consents and agrees that the Security
Documents and any other documents that have been or may be executed as security
for the Obligations shall remain in full force and effect notwithstanding the
consents and amendments contemplated hereby. Without limiting the foregoing, (i)
each Guarantor acknowledges that, notwithstanding anything to the contrary
contained herein, or any actions now or hereafter taken by the Lenders with
respect to any obligation of the Borrower in connection with the Agreement, the
Guaranty (A) is and shall continue to be a primary obligation of such Guarantor,
(B) is and shall continue to be an absolute, unconditional, joint and several,
continuing and irrevocable guaranty of payment and (C) is and shall continue to
be in full force and effect in accordance with its terms and (ii) nothing
contained herein to the contrary shall release, discharge, modify, change or
affect the original liability of the Guarantors under the Guaranty.
11.    No Novation. This Consent and Amendment is not intended by the parties to
be, and shall not be construed to be, a novation of the Original Agreement or an
accord and satisfaction in regard thereto.
12.    Governing Law. This Consent and Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.
13.    Further Assurances. Each Security Party hereby consents and agrees that
if this Consent and Amendment or any of the Security Documents shall at any time
be or be deemed by the Administrative Agent for any reason insufficient, in
whole or in part, to carry out the true intent and spirit hereof or thereof, it
will execute or cause to be executed such other and further assurances and
documents as in the reasonable opinion of the Administrative Agent may be
reasonably required in order more effectively to accomplish the purposes of this
Consent and Amendment and the Security Documents.
14.    Counterparts. This Consent and Amendment may be executed in as many
counterparts as may be deemed necessary or convenient, and by the different
parties hereto on separate counterparts each of which, when so executed, shall
be deemed to be an original but all such counterparts shall constitute but one
and the same agreement. Delivery of an executed counterpart of this Consent and
Amendment by facsimile transmission or by electronic mail in pdf form shall be
as effective as delivery of a manually executed counterpart hereof.
15.    Headings.    In this Consent and Amendment, section headings are inserted
for convenience of reference only and shall be ignored in the interpretation of
this Consent and Amendment.
[remainder of page intentionally left blank]


9



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, each of the parties hereto has executed this Consent and
Amendment by its duly authorized representative on the day and year first above
written.


ERA GROUP INC.,
as Borrower




By                    
Name:
Title:




ERA HELICOPTERS, LLC,
as a Guarantor




By:                    
Name:
Title:




ERA AERÓLEO LLC,
AEROLEO INTERNACIONAL, LLC,
ERA DHS LLC,
ERA LEASING LLC,
ERA MED LLC,
ERA AUSTRALIA LLC
ERA DO BRAZIL LLC,
each as a Guarantor




By:                    
Name:
Title:










[Amendment No. 3 to Amended and Restated Senior Secured Revolving Credit
Facility Agreement]

--------------------------------------------------------------------------------








SUNTRUST BANK,
as Administrative Agent and a Lender






By                    
Name:    
Title:    






[Amendment No. 3 to Amended and Restated Senior Secured Revolving Credit
Facility Agreement]

--------------------------------------------------------------------------------








[_________________________],
as a Lender






By                    
Name:    
Title:    


[Amendment No. 3 to Amended and Restated Senior Secured Revolving Credit
Facility Agreement]

--------------------------------------------------------------------------------






SCHEDULE A


THE LENDERS AND THEIR COMMITMENTS




[see attached]







